Citation Nr: 9909166	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-29 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for right wrist pain, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to April 
1991.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied an 
increased rating for right wrist pain, currently evaluated as 
10 percent disabling.  The notice of disagreement was 
submitted in June 1995.  The statement of the case was issued 
in June 1995. A substantive appeal was received in September 
1995.  The veteran testified at a personal hearing at the RO 
in September 1995.  The Board remanded the case in October 
1996.
 
The Board notes that by rating action in January 1996, the RO 
denied entitlement to a total disability rating based on 
individual unemployability.  The veteran was notified of that 
determination by letter dated in January 1996 and a notice of 
disagreement has not been submitted by the veteran.  That 
issue is not in appellate status.

REMAND

The veteran seeks an increased rating for right wrist pain, 
currently evaluated as 10 percent disabling under Diagnostic 
Code 8715 pertaining to incomplete and complete paralysis of 
the median nerve.

The Board remanded the case in the October 1996, with 
instructions that a VA neurological examination be conducted.  
It was indicated that the examiner should determine whether 
there was incomplete or complete paralysis of the right 
median nerve.  On VA examination in March 1997, the examiner 
indicated that there was mild sensory dysfunction of the 
right hand associated with pain and no weakness or paralysis 
of either hand.  It was noted that the limitation appeared to 
involve the median nerve only.  The diagnosis was right 
median neuropathy.  However, the examiner did not 
specifically answer the question was to whether there was 
incomplete or complete paralysis of the median nerve of the 
right hand.  In addition, the examiner indicated the most 
recent EMG and nerve conduction studies were in 1994 and that 
those studies would be repeated.  However, the reports of 
those studies are not in the claims file and there is no 
indication whether they were completed and whether the 
examiner reviewed the results.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) has held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.

The Board has previously pointed out that the fulfillment of 
the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, 
38 C.F.R. § 4.2 (1998) provides that, if a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.

The Board finds that an additional VA neurological 
examination is required after all current VA outpatient 
records and the reports of any EMG and nerve conduction 
studies performed as part of the March 1997 VA examination 
have been obtained. 

The law requires full compliance with all orders in this 
remand.  Stegall.  Although the instructions in this remand 
should be carried out in a logical chronological sequence, no 
instruction in this remand may be given a lower order of 
priority in terms of the necessity of carrying out the 
instructions completely.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of all of 
the veteran's VA inpatient or outpatient 
records concerning treatment of his right 
wrist disability which are not currently 
in the file.  All records obtained should 
be associated with the claims folder.

2.  The RO should obtain copies of 
reports of EMG and nerve conduction 
studies performed in conjunction with the 
March 1997 VA neurological examination 
and associate those reports with the 
claims file.  If that testing was not 
conducted, the RO should document that 
fact for the record.
 
3.  After the above mentioned records 
have been obtained, the veteran should be 
afforded a special VA neurological 
examination to determine the current 
extent of his right wrist disability.  
Such tests as the examiner deems 
necessary should be performed, including 
range of motion testing with the results 
reported in degrees.  The claims folder 
must be made available to the examining 
physician prior to the examination so 
that pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should indicate whether he/she 
reviewed the claims file.  The examiner 
should comment upon the effects of the 
veteran's service connected disability on 
ordinary activity and on how the 
disability impairs him functionally.  The 
examiner should state with regard to the 
major extremity: (a) whether there is 
there is mild, moderate or severe 
incomplete paralysis of the right median 
nerve; or (b) whether there is complete 
paralysis of the right median nerve with 
the hand inclined to the ulnar side, the 
index and middle fingers more extended 
than normally, considerable atrophy of 
the muscles of the thenar eminence, the 
thumb in the plane of the hand (ape 
hand), incomplete and defective 
pronation, an absence of flexion of the 
index finder and feeble flexion of the 
middle finger, an inability to make a 
fist (the index finger and middle fingers 
remain extended) an inability to flex the 
distal phalanx of the thumb, defective 
opposition and abduction of the thumb at 
right angles to the palm, weakened 
flexion of the wrist, and pain with 
trophic disturbance or (c) whether the 
involvement is wholly sensory.
 
4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.
 
5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until 


he is further informed. No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


